Citation Nr: 0416903	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-29 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a higher initial rating for service-connected 
multiple arthralgia with low back pain, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from November 1983 to December 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file shows that VA 
treatment records and private medical records were associated 
with the claims file after the RO's last consideration of 
evidence pertinent to the veteran's increased rating claim as 
shown by the Supplemental Statement of the Case issued in 
September 2002.  A lot of the records are duplicates of 
evidence previously before the RO but some are not (e.g., VA 
treatment records dated from June 2002 to September 2003 and 
the disability certificate dated June 13, 2002 from Dr. M.S.)  

It is also significant that the veteran was granted service-
connected benefits for fibromyalgia based, in part, on in-
service treatment of multiple joints' pain with a diagnosis 
of osteoarthritis versus fibromyalgia and evidence of current 
"widespread musculoskeletal pain."  In the instant claim, 
the veteran is seeking a higher initial increased rating for 
service-connected multiple arthralgia with low back pain.  
"Arthralgia is defined as pain in a joint."  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988).  Thus, 
the additional medical evidence associated with the claims 
file in connection with the veteran's fibromyalgia claim is 
relevant to the instant appeal and should be considered by 
the RO in that context.  Accordingly, the case must be 
remanded for the RO's initial consideration of all of the 
additional evidence in the absence of a written waiver of the 
jurisdiction from the veteran.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran's claims folder should be 
reviewed to ensure that all VCAA 
notification and development action, as 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003), has been taken for the 
claim.  

2.  Thereafter, the veteran's claim 
should be readjudicated with 
consideration of all of the evidence.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


